COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Kenneth Davidson, Tamara Davidson, and/or All Occupants of
                             1922 Thompson Crossing Drive, Richmond, Texas 77466 v.
                             North American Lumber, LLC
Appellate case number:       01-21-00445-CV
Trial court case number:     21-CCV-069204
Trial court:                 County Court at Law No. 3 of Fort Bend County

       On December 10, 2021, appellants, Kenneth Davidson, Tamara Davidson, and/or
all occupants of 1922 Thompson Crossing Drive, Richmond, Texas 77466, filed
“Appellants’ Motion for Leave to Include in the Appellate Record the Reporter’s Record
of the Summary Judgment Hearing/Motion to Extend Time to File Brief.” On September
21, 2021, an “Information Sheet by Court Reporters” was filed by Robin Rosen,
representing that there is no reporter’s record for this appeal. On November 12, 2021, the
clerk’s record was filed with the Clerk of this Court. Accordingly, the deadline for
appellants to file their brief was set as December 13, 2021. See TEX. R. APP. P. 38.6(a).
       In the motion, appellants request leave from the Court to “file as a part of the
appellate record the [r]eporter’s [r]ecord of the August 6, 2021[] summary judgment
hearing,” and further an extension of “the deadline for filing [a]ppellants’ [b]rief to 30-
days from the date the [c]ourt [r]eporter files with the Court the requested [r]eporter’s
[r]ecord.”
        Appellants’ motion represents that they have requested the preparation of a
reporter’s record of an August 6, 2021 hearing in which the trial court considered the
summary judgment of appellee, North American Lumber, LLC. Specifically, as an exhibit
to their motion, appellants included a December 8, 2021 letter sent to the trial court stating
that, while no court reporter was present for the hearing, the court reporter “indicate[d] that
Associate Judge White keeps audio recordings of the hearings which he conducts.”
Appellants requested that the trial court coordinator “determine if . . . it would be possible
to obtain the audio recording and have a court reporter prepare a [r]eporter’s [r]ecord of
the hearing.”
       Pursuant to the Texas Rules of Appellate Procedure, “the trial court, the appellate
court, or any party may by letter” request that missing items be included in the reporter’s
record. See TEX. R. APP. P. 34.6(d). Because appellants have requested a reporter’s record
consisting of a transcript of the August 6, 2021 hearing be prepared and made a part of the
appellate record, no leave from this Court is required. See TEX. R. APP. P. 34.6(d) (any
item omitted from the reporter’s record later filed at the request of “the trial court, the
appellate court, or any party . . . is a part of the appellate record”). Accordingly, appellant’s
motion for leave to file as a part of the appellate record the reporter’s record of the August
6, 2021 summary judgment hearing is denied.
       Appellants’ request for an extension of time to file their brief is granted.
Appellants’ brief is due to be filed within thirty days of the filing of the reporter’s record
requested by appellants on December 8, 2021. See TEX. R. APP. P. 38.6(d). Within thirty
days of the date of this order, appellants are further directed to notify the Court, in writing,
whether the reporter’s record requested by appellants on December 8, 2021 is able to be
made. Failure to notify the Court as required by this order will result in the Court
establishing a deadline for appellants to file their brief.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra________
                    Acting individually  Acting for the Court

Date: _December 21, 2021_____________________